Exhibit 10.4
(AMICUS LOGO) [c00407c0040700.gif]
November 25, 2008
Dr. Pol F. Boudes
10 Setting Sun Drive
Hackettstown, NJ 07840
Dear Pol:
On behalf of Amicus Therapeutics, Inc. (“Amicus” or the “Company”), I am pleased
to confirm our offer to you for the position of Chief Medical Officer reporting
to the Chief Executive Officer. Your start date will be mutually agreed upon but
no later than January 19, 2009.
Prior to the commencement of your employment you will be required to execute the
Company’s Confidentiality, Disclosure and Non-Competition Agreement. A copy of
this agreement is attached. In addition, as a condition of employment Amicus
requires a pre-employment drug screening.
In consideration for all your services to be rendered to the Company your annual
base salary will be $340,000, to be paid bi-weekly in accordance with the
Company’s payroll practices. As in accordance with the Company’s Management
Bonus Program, upon the completion of mutually agreed upon individual goals and
objectives as well as the achievement of specific Company goals, you will be
eligible to receive a year end bonus target of 40% of your base salary, the
details of the Bonus Program are enclosed. Once you agree to join Amicus,
payable with your first paycheck, you will receive a sign on bonus of $125,000
minus customary deductions. Should you resign within twelve (12) months of your
start date, you will be required to reimburse the company the full amount of the
sign on bonus.
Upon approval by the Company’s Compensation Committee, you will receive an
incentive stock option to purchase 100,000 shares of the Company’s common stock
(the “Common Stock”) pursuant to a stock option agreement in form and substance
acceptable to the Company. The options will become exercisable over a four-year
period as follows: 25% on the first anniversary of the date of grant, and the
remaining 75% in equal monthly increments thereafter. The exercise price of the
options will be the fair market value of the Company’s common stock on the date
of grant. Shares issuable upon exercise of each option will be subject to
certain transfer restrictions including the right of first refusal.
Additionally, exercise of the options will be governed in accordance with the
provisions of the Company’s stock option plan.
You will be eligible to participate in the Company’s health benefits program and
are eligible to participate in the Company’s 401(k) as well as any other
employee benefit plan(s) that are generally made available by the Company to its
employees from time to time when and as the Company may make them available.

                  6 Cedar Brook Drive   Cranbury, NJ 08512   T: 609-662-2000  
F: 609-662-2001   www.amicustherapeutics.com

 

 



--------------------------------------------------------------------------------



 



Dr. Pol Boudes
November 25, 2008
Page #2 of 4
You will be eligible for paid Company holidays as outlined in our Holiday Policy
and you will be eligible for twenty (20) days paid vacation, three weeks during
the year and one between Christmas and New Years. Vacation accrues on a monthly
basis. Because the Company expects to regularly review its benefit programs to
keep them up to date and competitive, these programs are subject to periodic
adjustments so that certain features may be added, modified or deleted over
time. The Company will offer you certain benefits in connection with your
intended relocation closer to our location in Cranbury. You will find the
details of these benefits enclosed. In the event that any of these benefits do
not qualify for tax benefits under the Federal tax laws, the Company will
provide you these benefits on a grossed-up basis. You must complete your entire
move within 12 months of your date of hire. Should you voluntarily resign your
employment within 12 months of your date of hire, you will owe the company the
appropriate prorated portion of this relocation. Prior to engaging in the
relocation process, you must sign a separate relocation agreement
If you are terminated without Cause, you will be eligible to receive the
following:

  1.  
six (6) months salary continuation;

  2.  
an additional six (6) months of option vesting;

  3.  
in the event that your termination occurs after June 30th of the calendar year,
you will be entitled to a payment of a bonus equal to the bonus earned in the
preceding year pro-rated for the number of months actually worked in the year of
termination; and

  4.  
you will be entitled to a continuation of your health benefit coverage under
COBRA, premiums to be paid by the Company, for a period of twelve (12) months,
which shall commence on the date of termination and run concurrently with the
period of salary continuation.

For purposes of this Agreement, “Cause” means termination for any of the
following reasons: (1) willful or deliberate misconduct by you that materially
damages the Company; (2) misappropriation of Company assets; (3) conviction of,
or a plea of guilty or “no contest” to, a felony; or (4) any willful
disobedience of the lawful and unambiguous instructions of the CEO of the
Company; provided that the CEO has given you written notice of such disobedience
or neglect and you have failed to cure such disobedience or neglect within a
period reasonable under the circumstances.
If there is a Change in Control Event and you resign for Good Reason or are
terminated without Cause within twelve (12) months of such Change in Control
Event, then (i) you will be entitled to receive twelve (12) months of salary
continuation, plus, in the event that the resignation for Good Reason or
termination without Cause following a change in control event occurs after June
30th of the calendar year, you will be entitled to a payment of a bonus equal to
the bonus earned in the preceding year pro-rated for the number of months
actually worked in the year of your resignation or termination. In addition, you
will be entitled to continuation of your health benefit coverage under COBRA,
premiums to be paid by the Company, for a period of twelve (12) months, which
shall commence on the date of resignation or termination and run concurrently
with the period of salary continuation, and (ii) all unvested stock options will
have their remaining vesting schedule accelerated so that all stock options are
fully vested.

 

 



--------------------------------------------------------------------------------



 



Dr. Pol Boudes
November 25, 2008
Page #3 of 4
“Change in Control Event” means any of the following: (i) any person or entity
(except for a current stockholder) becomes the beneficial owner of greater than
50% of the then outstanding voting power of the Company; (ii) a merger or
consolidation with another entity where the voting securities of the Company
outstanding immediately before the transaction constitute less than a majority
of the voting power of the voting securities of the Company or the surviving
entity outstanding immediately after the transaction, or (iii) the sales or
disposition of all or substantially all of the Company’s assets. “Good Reason”
means (i) a change in your position with the Company or its successor that
materially reduces your title, duties or level of responsibility; or (ii) the
relocation of the Company or its successor greater than 50 miles away from the
then current location of the Company’s principal offices.
Your right to receive accelerated vesting and severance payments shall be
subject to the condition that you execute a full release and waiver of all
claims against the Company and related parties, in a form acceptable to the
Company.
It is important that you understand that the Company does not guarantee
employment for any specific period of time. You will be employed on an “at-will”
basis. This means that both the Company and you will have the right to terminate
your employment at any time, for any reason, with or without prior notice or
cause. Neither you nor the Company will have any express or implied contract
limiting your right to resign, or the Company’s right to terminate your
employment, at any time, for any reason, with or without prior notice or cause.
In accordance with the Immigration and Naturalization Control Act, all new
employees must provide documentation that they have the legal right to work in
the United States. A copy of Form I-9 and a list of the acceptable documents
confirming your right to work in the United States are also attached for your
convenience.
To indicate your acceptance of our offer, please sign one copy of this letter in
the space indicated below and return it to my attention by December 1, 2008.
Acceptance of this offer constitutes your agreement with all of the above terms
and conditions of employment with Amicus Therapeutics, Inc., and constitutes
agreement to conform to Amicus Therapeutics, Inc. rules and procedures. By
signing below, you agree that this letter represents the complete understanding
of the terms and conditions of your employment with Amicus and that this letter
supercedes and replaces the terms of all other letters or agreements made
previously between you and Amicus. You also agree that no other promises,
express or implied, have been made to you either verbally or in writing and that
no further modifications to these terms and conditions will be effective except
by a written agreement signed by the Chief Executive Officer of the Company and
you.

 

 



--------------------------------------------------------------------------------



 



Dr. Pol Boudes
November 25, 2008
Page #4 of 4
The formality of this letter not withstanding, I extend my personal best wishes
and sincere pleasure that you are joining our team. I look forward to working
with you.
Sincerely,
/s/ S. NICOLE SCHAEFFER
 
S. Nicole Schaeffer
Senior Vice President
Human Resources & Leadership Development
I accept the offer of employment under the terms and conditions stated above. No
other promises, express or implied, have been made to me either verbally or in
writing.

         
By:
  /s/ POL F. BOUDES
 
Pol F. Boudes    

 

 